        CASE 0:19-cv-03073-WMW-BRT Doc. 17 Filed 02/17/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Elizabeth A. M.,                                       Case No. 19-cv-3073 (WMW/BRT)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
       v.                                            RECOMMENDATION

Andrew Saul, Commissioner of Social
Security,

                            Defendant.


      This matter is before the Court on the December 14, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 16.)

No objections were filed. In the absence of objections, this Court reviews an R&R for

clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Having reviewed the R&R, the Court finds no clear error.

      Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

      1.     The December 14, 2020 R&R, (Dkt. 16), is ADOPTED.

       2.     Defendant Andrew Saul’s motion for summary judgement, (Dkt. 14), is

DENIED.

       3.     Plaintiff Elizabeth A. M.’s motion for summary judgement, (Dkt. 12), is

GRANTED IN PART to the extent that Plaintiff seeks remand for further proceedings.
       CASE 0:19-cv-03073-WMW-BRT Doc. 17 Filed 02/17/21 Page 2 of 2




      4.     This case is remanded to the Commissioner of Social Security for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 17, 2021                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           2
